  Case 0:19-cr-60260-RAR Document 1 Entered on FLSD Docket 09/10/2019 Page 1 of 5

AO 91(Rev.11/11) CriminalComplaint

                                 U NITED STATES D ISTRICT C OURT
                                                        forthe
                                             Southern DistrictofFlorida

               United StatesofAmerica                     )
                            V.                            )
              ChristopherAllen Fredricks,                 )
                                                          )
                                                            casexo.ïq wtjkqxï-f. y
                                                          )
                                                          )
                                                          )

                                          C RIM IN A L C O M PLA IN T
        1,thecomplainantinthiscase,statethatthefollowing istrue tothe bestofmy knowledgeand belief.
Onoraboutthedatets)of Jul y30,2019,andAugust8,2019, inthecountyof                              Broward            inthe
   Southern    Districtof      Florida        ,thedefendantts)violated:
           CodeSection                                            OffenseDescrètion
21U.S.C.j841(a)(1)                       Count1:PossessionwithIntentto DistributeaControlledSubstance
21U.S.C.j841(a)(1)                       Count2:PossessionwithIntenttoDistributeaControlledSubstance




        Thiscriminalcomplaintisbased onthesefacts:
See Attached Affidavit




        d Continuedontheattachedsheet.

                                                                                  Complainant'
                                                                                             ssignature

                                                                          J.Brian W hi
                                                                                     tworth,SpecialAgent,DEA
                                                                                   Printednameand title

Sworntobeforeme and signed in my presence.
                                                                                     N
                                                                                           k
oate,               .z,              /q                                              Judge'
                                                                                          ssignature

city and state:               FortLauderdale,Florida                      Alicia 0 .Valle,U.S.M agistrate Judge
                                                                                   Printednameand title
Case 0:19-cr-60260-RAR Document 1 Entered on FLSD Docket 09/10/2019 Page 2 of 5




                    A FFIDA VIT IN SU PPO RT O F A CRIM IN AL CO M PLM NT

           Youraffiant,J.Brian W hitw orth,being duly sworn,deposesand statesas follow s:

                           IN TR O DUC TIO N AN D AG ENT BACK GR O UN D

                   1 am a SpecialA gent w ith the United States Drug Enforcem ent Adm inistration

   (ûûDEA'') and have served in this capacity since M arch 2012. Currently,1am assigned to
   Enforcem entGroup 6 in theM iam iField Division.l AsaD EA SpecialAgent, lhaveparticipated

   in the execution of num erous search and seizure warrants, resulting in the seizure of illegal

   controlled substances,packaging m aterials,firearm s,and other tools of the drug trade. l also

   participated in debriefings of narcotic traffickers, cooperating individuals, and sources of

   inform ation. Through these debriefings, l have becom e fam iliar w ith the term inology, code

   words,andbrandnamesusedbydrugdealers. lnaddition,Ihavetestifiedbeforegrandjurieson
   a num ber of occasions, resulting in federal indictm ents. I also have experience assisting an

   investigation thatinvolved m oney Iaundering,and internationaldrug trafficking and conspiracy.

           2.      lpreviously completed a sixteen-week DEA Basic A genttraining program atthe

   DEA TrainingAcademy in Quantico,Virginia,where 1received detailedtraining,both academic
   and practicalapplication,in theareasofinform anthandling/debriefing,interview and interrogation

   techniques,undercover techniques, and the m ethod used by drug traffickers pertaining to the

   packaging,pricing,im portation,and trafficking ofcontrolled substances. ln addition,lreceived

   academ ic and practical application training in surveillance and counter surveillance

   techniques/m ethods. 1also received legalinstruction in the Controlled Substances A ct,federal

   drug conspiracy law,FederalRules of Evidence,Fourth Am endm entsearches and seizures,the


   1 Priorto thisassignment,Iwasan officer/detectivewith theCharlotte-M ecklenburg PoliceD epartmentin Charlotte,
   NorthCarolina,forovertwelveandhalf(12.5)years.
Case 0:19-cr-60260-RAR Document 1 Entered on FLSD Docket 09/10/2019 Page 3 of 5




   execution ofsearch w arrants,and drafting affidavits. Through m y training and experience,lam

   fam iliarw ith the actions,traits,habits,and term inology utilized by drug traffickers,asw ellasthe

   m anner in w hich they conducttheir business,including m ethods of im porting and distributing

   narcotics,m oney laundering,the use ofcellulartelephonesand the lnternetto facilitatetheirillegal

   acts,and theuse ofnum ericalcodesand codew ordsto conductdrug transactions.

          3.     A sa law enforcem entofficerw ithin the m eaning ofTitle 18,U nited States Code,

   Section2510(7),Iam empoweredby 1aw toconductinvestigationsofandmakearrestsfor,but
   notlim ited to,offensesenum erated in Titles 18,21,and 46 ofthe U nited StatesCode.

          4.     l m ake this Affidavit in support of a crim inalcom plaint charging C hristopher

   A llen FR EDR ICK S w ith two counts of know ingly and intentionally possessing w ith intentto

   distributeacontrolledsubstance,inviolationofTitle21,UnitedStatesCode,Section 841(a)(l).
   PursuanttoTitle21,United StatesCode,Section 84l(b)(l)(B)(viii),itisfurtherallegedthatthe
   violations involved five (5) gram s or m ore of methamphetam ine, a Schedule 11 controlled
   substance.

          5.     I subm itthis Affidavit based on m y personalknow ledge,as wellas inform ation

   provided to me by otherindividuals,including otherlaw enforcem entofficials,and m y review of

   records and other evidence obtained during the course of this investigation. Because this

   Affidavit is being subm itted for the lim ited purpose of establishing probable cause for the

   requested w arrant,itdoesnotinclude every factknow n to m e aboutthis m atter.

                                        PRO BA BLE CA USE

                 Betw een in oraround June 2019 and in oraround A ugust2019,a law enforcem ent

   officer acting in an undercover capacity CEUC'') made contact with Christopher Allen
Case 0:19-cr-60260-RAR Document 1 Entered on FLSD Docket 09/10/2019 Page 4 of 5




   FREDRICK S in orderto purchase crystalm etham phetam ine from FREDRICK S.

                 On oraboutJuly 3,2019,the UC m etw ith FREDRICKS in Davie,Florida,w hich

   isintheSouthernDistrictofFlorida. TheUC paidtwohundredfortydollars($240.00)inUnited
   Statescurrency to FREDRICKS in exchange forapproximately fourpointthree(4.3)gramsof
   crystalm ethamphetam ine. The substancefield-tested positive form etham phetam ine.

          8.     On or aboutJuly l1,2019,the UC m etw ith FREDRICK S in D avie,Florida,in

   ordertopurchaseapproximatelyone(1)ounceofcrystalmethamphetamine. TheUC paideight
   hundred thirty dollars ($830.00)in United Statescurrency to FREDRICKS in exchange for
   approximatelyone(1)ounceofcrystalmethamphetamine. The substance field-tested positive
   form etham phetam ine.

                 On or about July 30,2019,the UC m et with FREDRICKS in FortLauderdale,

   Florida-whichisintheSouthernDistrictofFlorida-inordertopurchaseapproximatelyone(l)
   ounce ofclystalm etham phetam ine. W hen FREDRICK S m etw ith the UC,FREDRICK S asked

  w hether the UC w as a DEA agent. The U C denied being a D EA agent, which prompted

  FREDRICK S to statethatthe DEA recently arrested one ofhisassociates in Palm Beach County.

   FREDRICKS then conducted the transaction,giving approximately one (l) ounce of crystal
  methamphetaminetotheUC in exchangeforeighthundred dollars($800.00)in United States
  currency. The $800.00 was DEA OfficialAdvanced Funds(û$OAF''). Laboratory analysis
  detennined thatthe am ountofpure m etham phetam ine purchased on thisdate was 28.10 gram s +

   1.03 gram sw ith apurity rate ofl00% + 4% .

          10.    On oraboutAugust8,2019,the UC arranged to m eetw ith FREDRICK S in order

  to purchaseapproximately two (2)ouncesofcrystalmethamphetam ine. Themeeting occurred
Case 0:19-cr-60260-RAR Document 1 Entered on FLSD Docket 09/10/2019 Page 5 of 5




   in Pom pano Beach,Florida - which isin the Southern D istrictofFlorida. D uring the m eeting,

   FREDRICKStoldtheUC thatheonlyhadoneandahalf(1.5)ouncesofcrystalmethamphetamine
   in hispossession. TheUC thenprovidedonethousandtwohundreddollars($1,200)inUnited
   States currency to FREDRICKS in exchange for the one and a half (1.5) ounces of crystal
   methamphetamine.The $1,200.00 was DEA OAF. Laboratory analysis determined thatthe
   am ountofpure m etham phetam ine purchased on this date w as 41.23 gram s :
                                                                             1:0.01 gram sw ith a
                                                                                           a




   purity rate of97% + 4% purity.

                   Based on m y training and experience,and asfurthersupported by the facts in this

   affidavit,lrespectfully subm itthatprobable cause existsthaton oraboutJuly 30,2019,and on or

  aboutAugust8,2019,C hristopher Allen FR ED RICK S know ingly and intentionally possessed

  w ith intentto distribute acontrolled substance,in violation ofTitle21,United StatesCode,Section

   841(a)(1). Pursuantto Title 21,United StatesCode,Section 841(b)(1)(B)(viii),itisfurther
  allegedthateachviolation involvedfive(5)gramsormoreofmethamphetamine,aSchedule11
  controlled substance.

  FU RTH ER AFFIAN T SA YETH N AU GH T


                                                *

                                               J.Brian W hitw orth,SpecialAgent
                                               DRU G ENFORCEM ENT A DM IN ISTRATION

  Subscribed and sw orn to before
  m ethisthe         day ofSeptem ber,2019.
               <




  HON ORABLE A LICIA 0. A LLE
  UNITED STA TES M A GISTRATE JUD GE
